04/15/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 21-0510



                                 No. DA 21-0510


CODY WAYNE JOHNSTON,

             Petitioner and Appellant,

      v.

STATE OF MONTANA,

             Respondent and Appellee.


                           GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor, Appellee is granted an extension of time to and

including May 17, 2022, within which to prepare, serve, and file its response brief.




MLP                                                                   Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                            April 15 2022